                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Francisco Daniel Sorrentino, III

      v.                                       Case No. 18-cv-909-LM

All Humanity, et al


                                   ORDER


      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated October 26, 2018, and dismiss this case for lack

of jurisdiction, and deny as moot the emergency motion (Doc. No.

3).   “‘[O]nly those issues fairly raised by the objections to

the magistrate's report are subject to review in the district

court and those not preserved by such objection are precluded on

appeal.’”   School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).


                                       ____________________________
                                       Landya B. McCafferty
                                       Chief Judge

Date: November 20, 2018


cc: Francisco Daniel Sorrentino, III, pro se
